Case 17-05173-RLM-13        Doc 31     Filed 04/10/19     EOD 04/10/19 17:45:34        Pg 1 of 5



                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION


IN RE:        APRIL C. YOUNG                               CHAPTER 13
                                                           CASE NO. 17-05173-RLM-13




                             DEBTOR


                     AMENDED MOTION TO MODIFY
                  CHAPTER 13 PLAN POST-CONFIRMATION
                        WITH NOTICE OF OBJECTION DEADLINE

COMES NOW the Debtor, by counsel, and respectfully moves the Court pursuant to §1329 to

modify the Debtor s Chapter 13 Plan, and would show the court as follows:

   1. The Court has jurisdiction over this proceeding pursuant to 28 U.S.C. § 1334;

   2. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A);

   3. Debtor filed a Voluntary Petition for relief under Chapter 13 on July 12, 2017 and the

       Court confirmed the Debtor s Chapter 13 plan on August 25, 2017;

   4. On or about June 22, 2018, the Debtor took sick leave from work due to her condition of

       deteriorating health and the Debtor just recently returned to work in March 2019.

   5. Now, for good cause shown, the Debtor requests the Court to enter an order modifying

       the confirmed Chapter 13 plan to wit:

          a. Extend the plan period from 36 months to 42 months (six months) to cure the

              arrearage in payments to the trustee ($583.39)
Case 17-05173-RLM-13               Doc 31       Filed 04/10/19         EOD 04/10/19 17:45:34              Pg 2 of 5



             b. The Debtor therefore proposes to pay the aggregate of $1,434.61 through and

                  including March 2019 (20 months); thereafter, Debtor shall pay $100.00 per

                  month continuing for 22 months ($2,200.00) for a new 42-month plan base of

                  $3,616.611.

    6. The Debtor, and her employer, remain on an active wage withholding assignment 2 under

         which the employer has already began again remitting payments to the trustee.

    7. The plan as confirmed should otherwise remain unchanged and the modification as

         proposed results in a higher plan base than previously confirmed.



WHEREFORE, the Debtor moves the Court to modify the Chapter 13 plan as proposed and for

all other such relief deemed just and proper in the premises.

                                                                        Respectfully Submitted,
                                                                        LEWIS LEGAL SERVICES, P.C.
                                                                        /s/ Eric C. Lewis____________
                                                                        Eric C. Lewis, Esq. #28282-49
                                                                        1060 E. 86th Street
                                                                        P.O. Box 40603
                                                                        Indianapolis, IN 46240
                                                                        Phone: (317) 623-3030 x3
                                                                        Fax : (317) 623-3062
                                                                        E-Mail: lewislegal@live.com




1
  Plan base does not include partial tax refunds paid or to be paid under the plan, for tax years 2017 (paid $18.00),
2018, and 2019.
2
  Order Directed to Employer to Remit Under Wage Assignment entered August 2, 2017 (dn 19)
Case 17-05173-RLM-13                   Doc 31         Filed 04/10/19           EOD 04/10/19 17:45:34                Pg 3 of 5




                                    NOTICE OF OBJECTION DEADLINE
PLEASE TAKE NOTICE that any objection must be filed with the Bankruptcy Clerk within twenty-one (21) days of the date
of this notice (or such other time period as may be permitted by Fed. Bankr. P. 9006(f)). Those not required or not permitted to
file electronically must deliver any objection by U.S. mail, courier, overnight/express mail, or in person at:

                                                Clerk of the U.S. Bankruptcy Court
                                                       116 U.S. Courthouse
                                                         46 E. Ohio Street
                                                      Indianapolis, IN 46204

The objecting party must ensure delivery of the objection to the party filing the motion.

If an objection is NOT timely filed, the requested relief may be granted.




                                       CERTIFICATE OF SERVICE
The undersigned attorney does hereby certify that on April 10, 2019, a copy of the foregoing Motion to Modify
Confirmed Chapter 13 Plan was filed electronically and notice thereof will be sent to the following parties through
the Electronic Case Filing System and the attached mailing matrix
:
                                          Nancy J. Gargula, U.S. Trustee
                                          Ustpregion10.in.ecf@usdoj.gov

                                            Ann M. DeLaney, Chapter 13 Trustee

                                                                                 /s/ Eric C. Lewis____________
                                                                                 Eric C. Lewis, Esq. #28282-49
                                                                                 1060 E. 86th Street
                                                                                 P.O. Box 40603
                                                                                 Indianapolis, IN 46240
                                                                                 Phone: (317) 623-3030 x3
                                                                                 Fax : (317) 623-3062
                                                                                 E-Mail: lewislegal@live.com
Label Matrix forCase    17-05173-RLM-13
                 local noticing           Doc
                                           AFNI 31    Filed 04/10/19          EOD 04/10/19Aargon
                                                                                           17:45:34
                                                                                                 Agency IncPg 4 of 5
0756-1                                     P.O. Box 3517                                     8668 Spring Mountain Rd
Case 17-05173-RLM-13                       1310 Martin Luther King Drive                     Las Vegas, NV 89117-4132
Southern District of Indiana               Bloomington, IL 61701-1465
Indianapolis
Tue Feb 5 11:52:07 EST 2019
American Infosource                        Community Health Network                          Directv, LLC
P.O. Box 248838                            P.O. Box 20830                                    by American InfoSource LP as agent
Oklahoma City, OK 73124-8838               Indianapolis, IN 46220-0830                       PO Box 5008
                                                                                             Carol Stream, IL 60197-5008


ECMC                                       Eagle Accounts Group Inc.                         Educational Credit Management Corporation
P.O. Box 16478                             P.O. Box 7012                                     PO BOX 16408
Saint Paul, MN 55116-0478                  Indianapolis, IN 46207-7012                       ST. PAUL, MN 55116-0408



Friendly Finance Corporation               Friendly Finance Corporation                      (p)G L A COLLECTION CO INC
6340 Security Blvd. Suite 200              c/o Jack H. Frisch, Esq.                          PO BOX 588
Gwynn Oak, MD 21207-5161                   9247 N. Meridian St. Suite 107                    GREENSBURG IN 47240-0588
                                           Indianapolis, IN 46260-1813


IMC Credit Services                        Indiana Dept of Revenue                           Indiana Surgery Center
P.O. Box 20636                             100 N. Senate Ave                                 P.O. Box 19202
Indianapolis, IN 46220-0636                N203 Bankruptcy                                   Indianapolis, IN 46219-0202
                                           Indianapolis, IN 46204


Internal Revenue Service                   (p)JEFFERSON CAPITAL SYSTEMS LLC                  LVNV Funding, LLC its successors and assigns
P.O. Box 7346                              PO BOX 7999                                       assignee of Arrow Financial Services,
Philadelphia, PA 19101-7346                SAINT CLOUD MN 56302-7999                         LLC
                                                                                             Resurgent Capital Services
                                                                                             PO Box 10587
                                                                                             Greenville, SC 29603-0587
Lewis Legal Services, P.C.                 Med Shield                                        Med-1 Solutions
1060 E. 86th Street                        P.O. Box 55707                                    Tara Gerber, Esq.
P.O. Box 40603                             Indianapolis, IN 46205-0707                       517 U.S. Highway 31 North
Indianapolis, IN 46240-0603                                                                  Greenwood, IN 46142-3932


Med-1 Solutions c/o Atty Richard Huston    Mid America Bank & Trust                          NWR
517 US Highway 31 North                    Total Visa                                        5901 Technology Center Drive
Greenwood, IN 46142-3932                   PO Box 91510                                      Indianapolis, IN 46278-6013
                                           Sioux Falls, SD 57109-1510


Obstetrics & Gynecology of Indiana         (p)PORTFOLIO RECOVERY ASSOCIATES LLC              Premier Bankcard
One Penn Mark Plaza                        PO BOX 41067                                      P.O. Box 2208
11595 N. Meridian St.                      NORFOLK VA 23541-1067                             Vacaville, CA 95696-8208
Carmel, IN 46032-6947


Premier Bankcard, Llc                      Quantum3 Group LLC as agent for                   Resurgent Capital Services
Jefferson Capital Systems LLC Assignee     Sadino Funding LLC                                55 Beattie Place
Po Box 7999                                PO Box 788                                        Suite 110 MS 604
Saint Cloud Mn 56302-7999                  Kirkland, WA 98083-0788                           Greenville, SC 29601-5115
Resurgent CapitalCase   17-05173-RLM-13
                  Services                         Doc   31 NEXTEL
                                                    (p)SPRINT FiledCORRESPONDENCE
                                                                     04/10/19          EOD 04/10/19St.
                                                                                                    17:45:34       Pg 5 of 5
                                                                                                       Vincent Hospital
P.O. Box 10587                                       ATTN BANKRUPTCY DEPT                                 by American InfoSource LP as agent
Greenville, SC 29603-0587                            PO BOX 7949                                          PO Box 248838
                                                     OVERLAND PARK KS 66207-0949                          Oklahoma City, OK 73124-8838


The Huntington National Bank                         U.S. Attorney’s Office                               U.S. Trustee
PO Box 89424                                         10 W Market St Ste 2100                              Office of U.S. Trustee
Cleveland, OH 44101-6424                             Indianapolis IN 46204-1986                           101 W. Ohio St.. Ste. 1000
                                                                                                          Indianapolis, IN 46204-1982


U.S.Dept of Education                                Unique National Collections                          Verizon
2401 International                                   119 E. Maple St.                                     by American InfoSource LP as agent
POB 7859                                             Jeffersonville, IN 47130-3439                        PO Box 248838
Madison, WI 53707-7859                                                                                    Oklahoma City, OK 73124-8838


Windham Professionals, Inc.                          Ann M. DeLaney                                       April C. Young
P.O. Box 1048                                        Office of Ann M. Delaney                             5617 N. Plymouth Ct.
Salem, NH 03079-1048                                 PO Box 441285                                        Mc Cordsville, IN 46055-9469
                                                     Indianapolis, IN 46244-1285


Eric C. Lewis
Lewis Legal Services, P.C.
1060 East 86th Street
P.O. Box 40603
Indianapolis, IN 46240-0603



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


GLA Collection Co Inc.                               Jefferson Capital System                             Portfolio Recovery Associates LLC
2630 Gleeson Lane                                    16 Mcleland Rd.                                      140 Corporate Blvd.
Louisville, KY 40299                                 Saint Cloud, MN 56303-2198                           Norfolk, VA 23502



Sprint Communications                                End of Label Matrix
P.O. Box 4191                                        Mailable recipients    42
Carol Stream, IL 60197                               Bypassed recipients     0
                                                     Total                  42
